Filed 6/5/15 In re R.P. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re R.P., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E062087
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J248455)
v.
                                                                         OPINION
R.P.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Brian Saunders,

Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Charles C. Ragland, Scott Taylor and Warren J. Williams, Deputy Attorneys General, for

Plaintiff and Respondent.


                                                             1
         The San Bernardino County District Attorney’s Office filed an amended Welfare

and Institutions Code section 602 juvenile wardship petition alleging that defendant and

appellant R.P. (minor) committed the following offenses: first degree residential

burglary (Pen. Code, § 459, count 1)1 and carrying a switchblade knife (§ 21510,

count 2). Minor admitted the allegation in count 1. A juvenile court found the allegation

true and dismissed count 2. The court declared minor a ward and placed him on

probation, in the custody of his mother. Several subsequent petitions were filed alleging

that minor either violated his probation or committed additional offenses. The court

continued minor as a ward, but eventually found that previous dispositions had failed and

that minor needed a closed setting with substantial counseling. The court ordered him

committed to Gateway, a youth educational and residential facility.

         Minor filed a timely notice of appeal regarding the disposition. We affirm.

                                   PROCEDURAL BACKGROUND

         On April 12, 2013, an amended juvenile wardship petition was filed alleging that

minor committed the offenses of first degree residential burglary (§ 459, count 1) and

carrying a switchblade knife (§ 21510, count 2). Minor admitted the residential burglary

allegation. The court found the allegation true and dismissed the other count. The court

declared minor a ward and placed him on probation in the custody of his mother, under

specified terms of probation.


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
       On July 22, 2013, a probation violation petition was filed alleging that minor had

violated his probation by stealing money from his mother without permission, failing to

return home by his curfew, and testing positive for use of marijuana and

methamphetamine. Minor admitted the marijuana and methamphetamine allegation, and

the court dismissed the other allegations. The court continued him as a ward and ordered

him to serve 30 days in juvenile hall. Minor said he wanted to participate in a drug court

program, so the matter was continued to August 2, 2013, for a drug court hearing. At that

hearing, however, minor indicated that he no longer wished to participate in drug court.

       On March 25, 2014, a subsequent juvenile wardship petition was filed. This

petition alleged that minor committed first degree residential burglary. (§ 459.) Minor

was detained in juvenile hall pending further hearing. On April 10, 2014, minor admitted

the allegation. The court continued him as a ward and placed him in his mother’s

custody, under certain terms of probation. The court also ordered him to serve 60 days in

juvenile hall.

       On August 5, 2014, a third juvenile wardship petition was filed alleging that minor

committed another count of first degree residential burglary. (§ 459.) Minor admitted

the allegation. The probation officer filed a report recommending that he be placed in the

Gateway program. The officer noted that minor had admitted to three counts of

residential burglary in the last 18 months, that he continued to smoke marijuana and

consume alcohol, that he was not attending school, and that his mother did not appear to

be interested in participating in his rehabilitation efforts. The officer stated that minor



                                              3
was turning 18 years old in approximately one month, he had exhausted all programs and

resources available at the formal probation level, and that Gateway was his final

opportunity to rehabilitate.

       At a dispositional hearing on August 20, 2014, the court found that the prior

dispositions (formal probation) had failed and were not effective in rehabilitating minor.

The court found it necessary to commit him in a closed setting with substantial

counseling. The court further found that minor’s mother was incapable of providing, or

had failed to provide, proper maintenance, training, and education for minor. In

accordance with the probation officer’s recommendation, the court continued minor as a

ward, removed custody from his mother, and committed him to the Gateway program.

The court found that minor had a total available confinement time of eight years eight

months, with 98 days of credits.

                                           ANALYSIS

                   The Juvenile Court Properly Committed Minor to Gateway

       Minor’s sole contention on appeal is that the juvenile court abused its discretion in

committing him to the Gateway program without attempting less restrictive alternatives.

We disagree.

       We review a placement decision only for abuse of discretion. (In re Asean D.

(1993) 14 Cal. App. 4th 467, 473 (Asean D.) [Fourth Dist., Div. Two].) The court will

indulge all reasonable inferences to support the decision of the juvenile court. (Ibid.)

“‘[D]iscretion is abused whenever the court exceeds the bounds of reason, all of the



                                             4
circumstances being considered.’” (In re Carl N. (2008) 160 Cal. App. 4th 423, 432-433,

quoting People v. Giminez (1975) 14 Cal. 3d 68, 72.) We will not disturb the juvenile

court’s findings when there is substantial evidence to support them. (In re Carl N., at

p. 432.) “‘In determining whether there was substantial evidence to support the

commitment, we must examine the record presented at the disposition hearing in light of

the purposes of the Juvenile Court Law.’” (Ibid.) “The purposes of juvenile wardship

proceedings are twofold: to treat and rehabilitate the delinquent minor, and to protect the

public from criminal conduct. [Citations.] The preservation of the safety and welfare of

a state’s citizenry is foremost among its government’s interests, and it is squarely within

the police power to seek to rehabilitate those who have committed misdeeds while

protecting the populace from further misconduct.” (In re Jose C. (2009) 45 Cal. 4th 534,

555.) “When determining the appropriate disposition in a delinquency proceeding, the

juvenile courts are required to consider ‘(1) the age of the minor, (2) the circumstances

and gravity of the offense committed by the minor, and (3) the minor’s previous

delinquent history.’” (In re Jonathan T. (2008) 166 Cal. App. 4th 474, 484-485 [Fourth

Dist., Div. Two].)

       Minor specifically argues the juvenile court abused its discretion in committing

him to the Gateway program because it “did not discuss or consider any less restrictive

dispositions that would meet requirements of safety and protection to the public[,] as well

as the best interest of the minor.” He also points out that he received outstanding marks

during his commitments to juvenile hall, pending dispositions. He further contends that



                                             5
escalating his disposition to a Gateway placement, without considering other measures

that included a drug program, was simply “not the proper choice.” We see no abuse of

discretion.

       The record shows the juvenile court followed the probation officer’s

recommendation to place minor in Gateway. The court considered less restrictive

placements, but reasonably found them inappropriate in light of minor’s record. (In re

Teofilio A. (1989) 210 Cal. App. 3d 571, 577 [The juvenile court must consider less

restrictive placements, but the court is not required to attempt them before committing a

minor to a locked facility].) The court acknowledged that minor had been tried in other

dispositions, specifically formal probation, but had failed. It pointed out that minor had

committed three burglaries in approximately one year. The court aptly noted that if he

had been convicted of these crimes as an adult, he would be facing 25 years to life in

prison. The court further stated that minor’s mother was incapable of providing proper

maintenance, training and education for minor, and that minor’s welfare required that he

be taken from her custody. As the probation officer stated, minor’s mother had given up

and was apparently not interested in helping him rehabilitate. The court truly believed

that minor’s best chance at rehabilitation was through the structured environment offered

at Gateway. The court noted that it had just reviewed two cases where the minors

accomplished “amazing things” at Gateway. Acknowledging the positive report on

minor’s conduct in juvenile hall, the court believed that minor would do very well in

Gateway.



                                             6
       We conclude there was sufficient evidence to support the juvenile court’s

determination that minor’s rehabilitation would best be ensured by committing him to

Gateway. Furthermore, public safety concerns required the court to select Gateway over

a less restrictive placement. Thus, the court did not abuse its discretion in committing

minor to Gateway.

                                      DISPOSITION

       The juvenile court’s dispositional order committing minor to the Gateway program

is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               HOLLENHORST
                                                                                           J.


We concur:


RAMIREZ
                       P. J.


CODRINGTON
                          J.




                                             7